DETAILED ACTION
Applicants’ request for continued examination of April 20, 2021, in response to the action mailed January 21, 2021, is acknowledged.  The pending claim set was filed March 19, 2021, as an after final.  It is acknowledged that no claims have been cancelled, claims 1, 11, 20-21, and 23-24 have been amended, and claims 25-31 have been added.  Claims 1-16 and 19-31 are pending.  
The elected invention is directed to a reaction composition comprising alpha-glucose-1-phosphate (alpha-G1 P), the beta-1,3-glucan phosphorylase enzyme of SEQ ID NO: 6, and laminaribose, wherein the enzyme synthesizes a beta-1,3-glucan having a degree of polymerization of 3 to 100.  
Claims 10-16 and 19-22 were previously withdrawn from further consideration pursuant to 37 CFR 1.142(b).  New claims 27-31 are herein withdrawn from further consideration pursuant to 37 CFR 1.142(b).  Claims 1-9 and 23-26, as encompassing the elected invention, are hereby considered.  
Effective Filing Date
The effective filing date granted for the claims 1-16 and 19-25 is April 23, 2018, the filing date of foreign application CHINA PCT/CN2018/084036.  Said foregn document has not been filed.  However, a certified copy of an English translation has been filed herein.   The effective filing date granted for the claim 26 is April 15, 2019, the filing date of the instant application. 
AIA -First Inventor to File Status
Based on the US effective filing dates of April 23, 2018 and April 15, 2019, the present application is being examined under the AIA , first to file provisions.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 
Claims
Cancel Claims 27-31.
Replace claims 1, 11, 20-21, and 23-26 as follows
1.	A reaction composition comprising at least water, alpha­glucose-1-phosphate (alpha-G1P), an acceptor molecule, and a beta-1,3-glucan phosphorylase enzyme comprising an amino acid sequence that is at least 95% identical to SEQ ID NO: 6,
wherein said amino acid sequence has beta-1,3-glucan phosphorylase activity,
wherein the acceptor molecule (i) comprises one or more glucose monomeric units, (ii) does not consist of glucose, and (iii) has one or more glycosidic linkages,
wherein the beta-1,3-glucan phosphorylase enzyme synthesizes a beta-1,3-glucan in the reaction composition and the reaction composition is cell-free.

11.	A method for producing beta-1,3-glucan, said method comprising:
contacting at least water, alpha-glucose-1-phosphate (alpha-G1P), an acceptor molecule, and a beta-1,3-glucan phosphorylase enzyme comprising an amino acid sequence that is at least 95% identical to SEQ ID NO: 6,
wherein said amino acid sequence has beta-1,3-glucan phosphorylase activity,
wherein the acceptor molecule (i) comprises one or more glucose monomeric units, (ii) does not consist of glucose, and (iii) has one or more glycosidic linkages,
wherein a beta-1,3-glucan is produced, and
wherein the contacting step is performed under cell-free conditions.

20.	The method of claim 11, wherein the amino acid sequence is at least 97% identical to SEQ ID NO:6.

21.	The method of claim 11, wherein the amino acid sequence is at least 98% identical to SEQ ID NO:6.

23.	The reaction composition of claim 1, wherein the amino acid sequence is at least 97% identical to SEQ ID NO:6.

24. The reaction composition of claim 1, wherein the amino acid sequence is at least 98% identical to SEQ ID NO: 6.

25.	The reaction composition of claim 1, wherein amino acid sequence is at least 99% identical to SEQ ID NO: 6.

26.	The reaction composition of claim 1, wherein the amino acid sequence is at least 99.5% identical to SEQ ID NO: 6.

Authorization for this examiner’s amendment was given by Dennis Chesire on July 9, 2021.
Allowable Subject Matter
The restriction of claims 10—16 and 19-22 is withdrawn and said claims are rejoined.
Claims 1-16 and 19-26 are allowed.  The following is an examiner’s statement of reasons for allowance. 
All allowable claims, claims 1-16 and 19-26, are limited to a reaction composition comprising at least water, alpha­glucose-1-phosphate (alpha-G1 P), an acceptor molecule, and a beta-1,3-glucan phosphorylase enzyme comprising an amino acid sequence that is at least 95% identical to SEQ ID NO: 6,
wherein said amino acid sequence has beta-1,3-glucan phosphorylase activity,
wherein the acceptor molecule (i) comprises one or more glucose monomeric units, (ii) does not consist of glucose, and (iii) has one or more glycosidic linkages,
wherein the beta-1,3-glucan phosphorylase enzyme synthesizes a beta-1,3-glucan in the reaction composition and the reaction composition is cell-free.
The utility of said compositions, as a means to produce a beta-1,3-glucan, is credible based on reduction to practice (e.g., Examples 1 and 3).  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERIDAN SWOPE whose telephone number is 571-272-0943.  The examiner appreciates the opportunity to clarify any communication and can normally be reached on 9a-5p ET.
If attempts to reach the examiner by telephone are unsuccessful after two business days, the examiner’s supervisor, Robert Mondesi, can be reached on 408-918-7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published application may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on the access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

 /SHERIDAN SWOPE/ Primary Examiner, Art Unit 1652